Citation Nr: 0634374	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a broken 
left jaw.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to June 
1985.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

To support his claim, the veteran testified at a video 
conference hearing in June 2006 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  


FINDING OF FACT

There is no demonstrable evidence confirming the veteran 
fractured his left jaw during service, including when having 
wisdom teeth extracted.  


CONCLUSION OF LAW

Residuals of a broken jaw were not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, 
the veteran was provided notice of the VCAA in July 2003, 
prior to the initial adjudication of his claim in the March 
2004 rating decision at issue.  An additional VCAA notice 
letter was sent to the veteran in May 2005.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the May 2005 letter stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  


Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in May 
2005, including as it relates to the downstream disability 
rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records and reports of VA examinations.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from an injury or a disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

The veteran contends he has constant facial pain as a result 
of a broken left jaw sustained while on active duty when 
having his wisdom teeth extracted.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381(a) 
(2005).  The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in the line of duty during active 
service.  When applicable, the rating activity will determine 
whether the condition is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  38 C.F.R. § 3.381(b).

The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).



The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA 
outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans 
having a noncompensable service-connected dental condition, 
provided they apply for treatment within a year after 
service (Class II eligibility); those having a 
noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other 
service trauma (Class II(a) eligibility); and those who were 
detained as a POW (Class II(b) and Class II(c) eligibility), 
etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The net result of all of this is that service connection for 
compensation purposes is not available for a dental condition 
other than for injuries sustained as a result of dental 
trauma.  Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150 
(2006).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900-
9916 (2006).

But as indicated, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence/aggravation of such 
disability; and (3) medical nexus.  See Hickson, supra.

Here, the medical evidence of record is completely devoid of 
any clinical finding showing a fracture of the veteran's jaw.  
The service medical records indicate that in February 1985 he 
had dental X-rays taken that were unremarkable, except for 
signs of limited movement in the condylar left joint.  There 
was no evidence of a previous fracture - including in or 
about August 1981 when he says the incident in question 
occurred.  A more recent magnetic resonance imaging (MRI) of 
his temporomandibular joint (TMJ) in May 1993 also did not 
show an old fracture.  And in June 2005, after reviewing the 
entire claims file, a VA dentist concluded there was no 
demonstrable evidence of fracture to the veteran's jaw, upper 
or lower (mandible or maxilla).  So Hickson element (1), 
proof of current disability, has not been satisfied. 

The Board is aware that Dr. R.G.'s September 2004 report 
includes the statement "I have been treating [the veteran] 
for his facial pain, which started after a procedure in 1982 
to extract wisdom teeth at which time his jaw was 
fractured."  However, as discussed above, the service 
medical records do not support the assertion that the 
veteran's jaw was fractured while on active duty.  Therefore, 
Dr. R.G.'s statement, based as it is on the veteran's own 
unsubstantiated report of this supposed injury, is not 
probative of current disability or nexus to service.  
Cf. Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  See also 
Owens v. Brown, 7 Vet. App. 429 (1995) and Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

Likewise, the April 2005 VA psychiatric examiner's notation 
of the veteran's comments that a dentist accidentally broke 
his jaw in 1981 while removing his wisdom teeth is not 
competent medical evidence of current disability.  Despite 
any suggestion to the contrary, the objective medical 
evidence - including the MRI of the TMJ, simply does not 
show any old fracture of the jaw.  



As alluded to, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In the absence of any evidence showing 
an old fracture of the jaw, service connection may not be 
granted.  

To the extent the veteran, himself, is attempting to show the 
existence of the claimed jaw disability, it is also now well 
established that an opinion of a person without medical 
training or experience on medical matters such as 
diagnosis and etiology is entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.

As the RO pointed out in its April 2005 supplemental 
statement of the case, the veteran is currently being 
compensated for TMJ syndrome, rated 40-percent disabling.  
This, incidentally, is the maximum evaluation for limited 
motion of the temporomandibular articulation and, indeed, is 
even a higher evaluation than VA could assign for a fracture 
of the jaw - were the Board to assume this occurred.  The 
veteran may not be compensated twice for the same 
symptomatology (i.e., facial pain) since this would violate 
VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.  See Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).

Also keep in mind the veteran has an additional 30 percent 
rating for a major depressive disorder secondary to his TMJ 
syndrome.  See 38 C.F.R. § 3.310 and Allen v. Brown, 7 
Vet. App. 439 (1995).  So his combined rating, as of 
July 12, 2004, is 60 percent.  See 38 C.F.R. § 4.25.  There 
are no additional claims presently at issue concerning those 
conditions.  See 38 C.F.R. § 20.200.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a broken jaw, so the benefit-of-
the-doubt rule does not apply and this claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for residuals of a broken 
jaw is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


